Name: Commission Regulation (EEC) No 2189/87 of 23 July 1987 amending Regulation (EEC) No 3905/86 on the sale by tender, for export of beef held by certain intervention agencies in Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/26 Official Journal of the European Communities 24. 7 . 87 COMMISSION REGULATION (EEC) No 2189/87 of 23 July 1987 amending Regulation (EEC) No 3905/86 on the sale by tender, for export of beef held by certain intervention agencies in Peru Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2) and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 3905/86 (3), as amended by Regulation (EEC) No 976/87 (4), provides for an export sale to Peru of hindquarters and forequarters from intervention ; Whereas Article 5 ( 1 ) of the same Regulation provides for the meat to be taken over by 31 July 1987 ; whereas that time limit should be extended : HAS ADOPTED THIS REGULATION : Article 1 The date '31 July 1987' referred to in Article 5 ( 1 ) of Regulation (EEC) No 3905/86 is replaced by '30 November 1987'. Article 2 This Regulation shall enter into force on 24 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 48 , 17 . 2. 1987, p. 1 . P) OJ No L 364, 23 . 12 . 1986, p . 17 . (4) OJ No L 92, 4. 4. 1987, p. 10 .